Citation Nr: 1232532	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-00 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.  

2.  Entitlement to service connection for residuals of a muscle injury of the left arm.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from June 1972 to August 1986.

These matters come before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, denied service connection for a left shoulder disability and residuals of a muscle injury of the left arm.  

The Veteran submitted additional evidence after a February 2009 supplemental statement of the case was issued without a waiver of RO review as required by 38 C.F.R. § 20.1304 (2011).  The Board has reviewed the additional evidence and determined that it consists of duplicate medical reports from VA's medical center in Alexandria, Louisiana that were considered by the RO.  Hence, a remand is not necessary.  


FINDINGS OF FACT

1.  The most probative evidence shows that the Veteran's currently diagnosed left shoulder disability is not due to an event or incident of service, including his documented left shoulder injuries; continuity of symptomatology has not been demonstrated; arthritis was not manifest to a compensable degree within one year of discharge; and he does not currently have a diagnosis of tendonitis.  

2.  There is no competent medical or competent and credible lay evidence that the Veteran currently has residuals of a muscle injury of the left arm due to an event or incident during his active military service.  



CONCLUSIONS OF LAW

1.  A left shoulder disability to include tendonitis, was not incurred in or aggravated by active service, and arthritis of the acromioclavicular joint may not be presumed to have been incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2011).  

2.  Residuals of a muscle injury of the left arm were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In an April 2006 letter, issued prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection and an increased rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claims.  He was advised of how disability ratings and effective dates are assigned.  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any specific deficiency to be corrected.  

Duty to Assist

The information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA medical records, a VA examination report and opinion, lay statements, and the Veteran's statements.  

A review of the examination report reflects that the examiner reviewed the Veteran's past medical history, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that the medical report and opinion as to the left shoulder are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

A medical opinion was not obtained in conjunction with the Veteran's claim for service connection for a left arm muscle injury.  However, the Veteran's service treatment records do not document a left arm muscle injury and the Veteran has not presented competent medical or competent and credible lay evidence that he has a current left arm muscle disability that is related to his active military service.  Hence, the Board finds under such circumstances, VA is not obligated to obtain a VA opinion for this claim.  See 38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service (or VA treatment); and the record does not contain sufficient information to make a decision on the claim).  

Consequently, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Left Shoulder

The Veteran's service treatment records reflect that he was seen in August 1974 for complaints of left shoulder pain and a loud click after he had been involved in an altercation.  The acromioclavicular joint was intact clinically.  X-rays showed no significant abnormality.  The diagnosis was a contusion of the left shoulder.  In June 1976, he was seen for complaints of injuring the shoulder while playing basketball.  Left shoulder strain was diagnosed, which was treated with heat and 72-hours of non-use.  In August 1978, he was seen again for complaints of sharp pains in his left shoulder after playing basketball.  Range of motion, and muscle testing were within normal limits.  There was no tenderness upon palpation but there was some mild crepitus and apprehension.  There was a little click at the biceps tendon.  The assessment was old strain/trauma left shoulder.  Ultrasound and physical therapy were recommended.  Upon discharge examination in August 1986, tendonitis of the long head of the biceps was notated.  No other chronic left shoulder disability was reported and it was notated that he had full range of motion.  Current medical evidence shows that the Veteran has been diagnosed with degenerative changes of the acromioclavicular joint.  

Hence, an injury in service and a current disability have been demonstrated by the clinical evidence.  Therefore, a competent medical opinion, or competent and credible lay evidence of continuity of symptomatology, is required to support the claim.  

However, the Veteran has not presented a competent medical opinion or competent and credible lay evidence to show that his currently diagnosed disability is related to the injuries he sustained in service.  Upon VA examination in August 2008, the examiner concluded that it was less likely that the Veteran's currently manifested left shoulder pathology (i.e., degenerative changes in the acromioclavicular joint) was due to the injuries in service but was rather due to normal aging; and an MRI showed that the biceps tendon was normal.  Hence, there was no indication that the Veteran continued to have the tendonitis that was cited on his separation examination in August 1986.  Moreover, there are no virtually medical records documenting complaints of left shoulder complaints or problems to satisfy the continuity of symptomatology requirement of § 3.303(b) until approximately 20 years after discharge.  In this regard, a prolonged period without documented medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See 38 C.F.R. § 3.303(b); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the lack of clinical evidence reflecting treatment pertaining to the left shoulder until many years (more than 20) after his discharge from active service is against his claim for service connection.  

The Veteran is competent to report that he has had left shoulder problems since service; and friends and colleagues are competent to report recollections of the Veteran's complaints.  Typically, lay persons are competent to report symptoms and general health problems.  Charles v. Principi, 16 Vet. App. 370 (2002); see also, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  However, lay persons are not competent to diagnose specific musculoskeletal disabilities or to relate any specific symptoms to a prior injury or disability.  Id.  Simply stated, the Veteran's and the other lay statements on the matter lack probative value and do not constitute competent medical evidence.  See Espiritu, 2 Vet. App. at 492, 494-95.  Additionally, competency of evidence must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").  Here, the Board finds that little probative weight can be assigned to any statement regarding the Veteran experiencing left shoulder problems since service as the Board deems such statements to be less than credible, when considered in conjunction with the record as a whole noting the contrary.  While the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  

In sum, the competent medical evidence does not demonstrate that the Veteran has a current, chronic left shoulder disability that began in, or is otherwise related to, his military service.  Moreover, continuity of symptomatology has not been sufficiently demonstrated by either competent medical or competent and credible lay evidence; and arthritis was not manifest by X-ray within one year of discharge.  The Board has considered the doctrine of giving the benefit of the doubt to the veteran under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102; however, the evidence is not of such approximate balance as to warrant its application.  Consequently, for the reasons detailed above, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  

Muscle Injury Left Arm

The Veteran's service treatment records do not denote any type of muscle injury to his left arm.  As discussed above, upon discharge examination, he was noted to have tendonitis at the long head of the biceps.  However, an MRI in August 2008 showed that the biceps tendon was normal and tendonitis was not diagnosed.  The remainder of the current medical evidence fails to show that the Veteran has been diagnosed with a chronic left arm muscle disability that is causally related to his military service.  Accordingly, in the absence of demonstration of any left arm muscle disability by competent clinical evidence, the claim of service connection for residuals of a muscle injury of the left arm must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability there can be no valid claim); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (service connection may not be granted unless a current disability exists).  


ORDER

Service connection for a left shoulder disability is denied.  

Service connection for residuals of a muscle injury of the left arm is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


